UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6603


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CRYSTAL STARR METZ, a/k/a Crystal Star Metz,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. Gina M. Groh, Chief
District Judge. (3:12-cr-00057-GMG-RWT-2)


Submitted:   October 14, 2016             Decided:   October 20, 2016


Before MOTZ, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Crystal Starr Metz, Appellant Pro Se.        John Castle Parr,
Assistant United States Attorney, Wheeling, West Virginia; Zelda
Elizabeth Wesley, Assistant United States Attorney, Clarksburg,
West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Crystal     Starr   Metz    appeals   the   district     court’s    order

denying her post-judgment motion.           We have reviewed the record

and   find   no   reversible     error.     Accordingly,     we    affirm     the

district court’s order.          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   this   court    and   argument   would      not   aid   the

decisional process.

                                                                        AFFIRMED




                                       2